Citation Nr: 0401568	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-12 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than March 23, 1998, 
for the grant of special monthly compensation (SMC) under the 
provisions of 38 U.S.C.A. § 1114(r)(1).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The veteran served on active duty from March 1965 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, in which service connection was granted for 
residuals of hydrocephalus with multiple small nerve infarct 
with weakness of both upper extremities and loss of use of 
both lower extremities, rated as 100 percent disabling 
effective from September 1984.  This rating decision was 
effectuating a May 1999 decision of the Board which granted 
service connection for hydrocephalus with multiple small 
nerve infarctions and peripheral neuropathy including as 
secondary to Agent Orange exposure.  In addition, by this 
rating action, entitlement to SMC was granted under the 
provisions of 38 U.S.C.A. § 1114(r)(1) (also referred to 
herein as "the R-1 rate") on account of entitlement under 
38 U.S.C.A. § 1114(o) and being in need of regular aid and 
attendance, effective March 23, 1998.

In a decision dated October 2000, the RO found clear and 
unmistakable error in the December 1999 rating decision and 
determined that entitlement to SMC based on loss of use of 
both feet was warranted under the provisions of 38 U.S.C.A. 
§ 1114(l)(1), effective September 1984.  In addition, this 
rating decision noted that the veteran was entitled to SMC 
under 38 U.S.C.A. § 1114(o)(2) for paraplegia with loss of 
use of both legs and loss of anal and bladder sphincter 
control from March 23, 1998.

Thereafter, in a June 2001 decision, the RO found clear and 
unmistakable error in the December 1999 rating decision and 
determined that SMC based on loss of use of a creative organ 
was warranted under the provisions of 38 U.S.C.A. 
§ 1114(k)(1), effective September 1984.  The veteran has 
indicated disagreement with the effective date of March 23, 
1998, for SMC at the R-1, which has remained unchanged since 
the December 1999 rating decision.  



REMAND

The question in this case turns on the earliest date as of 
which it is factually ascertainable that the veteran 
experienced loss of anal and bladder sphincter control and 
when the need for the regular aid and attendance of another 
person was first demonstrated.  See 38 U.S.C.A. § 1114(r)(1); 
38 C.F.R. §§ 3.350(e)(2), 3.352, 3.400(o)(2).  (The remaining 
criteria is loss of use of both lower extremities, which was 
established in December 1999 effective from September 1984; 
this criteria, therefore, has been met.)

The veteran claims that he met the criteria for SMC at the R-
1 rate from May 6, 1985, the date of a letter from a private 
physician which states that the veteran would remain in a 
wheelchair for the rest of his life.  In addition, the 
veteran has stated that he had to start wearing pads and 
diapers in September 1985, he has not worked since January 
1984, and his wife has assisted him in all the functions of 
daily living at home and during his hospitalizations.  

The requirements for different rates of special monthly 
compensation are set forth in 38 U.S.C.A. § 1114.  
Regulations applicable to the present case provide that 
entitlement to benefits under 38 U.S.C.A. § 1114(o) is met 
when there is paraplegia of both lower extremities together 
with the loss of anal and bladder sphincter control.  
38 C.F.R. § 3.350(e)(2).  The requirement of loss of anal and 
bladder sphincter control is met even though incontinence has 
been overcome under a strict regimen of rehabilitation of 
bowel and bladder training and other auxiliary measures.  Id.  
The regulations also provide that a veteran receiving the 
maximum rate under 38 U.S.C.A. § 1114(o) or 38 U.S.C.A. 
§ 1114(p) who is in need of regular aid and attendance or a 
higher level of care is entitled to an additional allowance 
during periods he or she is not hospitalized at United States 
Government expense.  38 U.S.C.A. § 1114(r); 38 C.F.R. 
§ 3.350(h).  In addition, this higher level of aid and 
attendance allowance is payable whether or not the need for 
regular aid and attendance or a higher level of care was a 
partial basis for entitlement to the maximum rate under 
38 U.S.C.A. § 1114(o) or 38 U.S.C.A. § 1114(p), or was based 
on an independent factual determination.

Under the provisions of 38 C.F.R. § 3.352(a), the criteria 
for establishing a factual need for aid and attendance 
include the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
the frequent need of adjustment of any special prosthetic or 
orthopedic appliances; the inability of the veteran to feed 
himself; the inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  An individual 
who is bedridden also meets the criteria for aid and 
attendance.  Bedridden is that condition, which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a physician has prescribed bed rest for 
the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  38 C.F.R. 
§ 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222 
(1996).

As noted above, in a December 1999 rating decision, service 
connection was granted for residuals of hydrocephalus with 
multiple small nerve infarctions with weakness of both upper 
extremities and loss of use of both lower extremities and a 
100 percent evaluation was assigned for this disability, 
effective from September 1984.  SMC was also granted under 
38 U.S.C.A. § 1114(r)(1) on account of entitlement under 
38 U.S.C.A. § 1114(o)(2) for paraplegia with loss of use of 
both legs and loss of anal and bladder sphincter control as 
well as the need of aid and attendance under 38 C.F.R. 
§ 3.350(h), effective from March 23, 1998.  Thereafter, by an 
October 2000 rating decision, the RO found clear and 
unmistakable error and determined that the December 1999 
rating decision should have granted SMC for loss of use of 
both feet under 38 U.S.C.A. § 1114(l) effective from 
September 1984.  Similarly, by a June 2001 rating decision, 
the RO again found clear and unmistakable error and 
determined that the December 1999 rating decision erred by 
failing to grant SMC for loss of use of a creative organ 
under 38 U.S.C.A. § 1114(k) effective from September 1984.

On review of the claims folder, it appears that the veteran's 
entitlement to benefits based on the need for aid and 
attendance has been established from March 23, 1998, the date 
of receipt of his claim for such benefits.  In this regard, 
it is noted that the effective date of a claim for increased 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  According to 38 C.F.R. § 3.400(o)(2), the effective 
date of an increase in compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the date of receipt of the 
claim.  In Servello v. Derwinski, 3 Vet. App. 196 (1992), the 
Court held that the Board must look at all communications 
that can be interpreted as a claim for an increased rating, 
as well as all the evidence of record, and determine the 
earliest date as of which, within the year prior to the 
claim, the increase in disability was ascertainable.

In addition, the provisions of 38 C.F.R. § 3.157 direct that 
the date of admission to a VA medical facility or the date of 
VA hospital or outpatient examination can be accepted as the 
date of receipt of an informal claim for increased disability 
compensation.  Moreover, VA is obligated to consider all 
issues reasonably inferred by the evidence of record, even if 
the veteran does not directly raise such issues.  See Douglas 
v. Derwinski, 2 Vet. App. 435, 438-40 (1992) (citations 
omitted).  Inasmuch as the grant of SMC at the R1 rate is 
based on the December 1999 grant of service connection for 
residuals of hydrocephalus with multiple small nerve 
infarctions with weakness of both upper extremities and loss 
of use of both lower extremities, a claim which was filed 
fifteen years previously; the Board finds that a remand is 
warranted to determine the date on which it is factually 
ascertainable that the veteran required aid and attendance 
and developed loss of anal and bladder sphincter control.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

Regulations implementing the VCAA have also been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Records show 
the appellant has not been given adequate notice of the VCAA 
and specifically how it applies to her claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one-year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d (Fed. Cir. 2003).  
Accordingly, the RO must allow the requisite time to respond 
to the VCAA notice.


Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
Quartuccio v. Principi, and any other 
applicable legal precedent.  In 
particular, the RO should ensure that the 
appellant is advised specifically of what 
he needs to establish his claim, what the 
evidence shows, and of his and VA's 
respective responsibilities in claims 
development.  The appellant should be 
afforded the requisite period of time to 
respond.

2.  The RO should take appropriate steps 
to contact the appellant in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who treated him for 
residuals of hydrocephalus, to include 
any bladder and/or bowel impairment, 
prior to March 1998.  After obtaining any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

3.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a VA examination by an 
appropriate specialist to determine the 
date on which it is factually 
ascertainable that the veteran required 
aid and attendance and developed loss of 
anal and bladder sphincter control.  The 
claims folder must be furnished to the 
examiner for review in connection with 
the examination.  All necessary 
diagnostic tests should be completed and 
all pertinent symptomatology and findings 
should be reported in detail.  After a 
review of the claims file, the examiner 
should prepare a report that includes an 
opinion as to the approximate date on 
which the veteran developed loss of anal 
and bladder sphincter control as well as 
the approximate date on which the veteran 
became so nearly helpless as to require 
the aid and attendance of another person 
in performing the personal functions 
required in everyday living due to his 
service-connected disabilities.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's claim 
of entitlement to an effective date 
earlier than March 23, 1998, for the 
grant of SMC under the provisions of 
38 U.S.C.A. § 1114(r)(1).  If any 
remaining benefit sought is not granted 
to the veteran's satisfaction, the RO 
should issue an appropriate supplemental 
statement of the case.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for an 
examination may adversely affect her claims.  38 C.F.R. 
§ 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




